         Case 1:18-cr-02023-SAB        ECF No. 125         filed 10/29/20     PageID.487 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON

                                                                                  2:14-CR-00097-SAB-1
                                                                  Case Nos.       1:18-CR-02023-SAB-1
 UNITED STATES OF AMERICA,                                                        1:16-CR-02051-SAB-1

                                      Plaintiff,                  CRIMINAL MINUTES
        -vs-
                                                                  DATE:     OCTOBER 29, 2020
 DONAVAN THOMAS CULPS,                                            LOCATION: YAKIMA
                                      Defendant,
                                                                  SENTENCING AND SUPERVISED
                                                                  RELEASE REVOCATION HEARINGS


                                           Chief Judge Stanley A. Bastian
          Angela Noel                                    03                            Marilynn McMartin
      Courtroom Deputy                               Law Clerk                          Court Reporter
                   Thomas J. Hanlon                                            Roger J. Peven
                Government Counsel                                            Defense Counsel
 United States Probation Officer: SanJuanita Coronado and Nick Bazan (Telephonic)

       [ X ] Open Court                      [     ] Chambers                       [ X ] Telecon

Defendant present in custody of United States Marshals Service with appointed counsel.

Court confirmed with counsel that they had no objections to the PSR. The Court suggested all supervised release
violations be DISMISSED; counsel agreed. The Court so ordered. Government counsel identified victims
present in the courtroom and indicated they do not wish to address the Court. Government counsel addressed the
Court with his recommendation for resolution of the matter and clarified restitution to be paid to the Crime
Victims' Compensation Program is $6,170.00 and to Gardner Funeral Home is $136.21.

Court confirmed with defense counsel that Defendant had the opportunity to review the PSR and further queried
Defendant as to whether he had any objections to the PSR; Defendant indicated he did not. The Court accepted
the Presentence Investigation Report.

Defense counsel addressed the Court with his recommendation for resolution of the matter indicating no
objections to restitution or the sentencing recommendation. Defendant’s mother, Ms. Woodward, addressed the
Court. Defendant addressed the Court.

The Court addressed the Defendant.

Imprisonment:           Life
Fine:                   Waived
Special Assessment:     $ 100.00 – Inmate Financial Responsibility Program
Restitution:            $ 6,170.00 to Crime Victims Compensation Program, and
                        $ 135.20 to Gardner Funeral Home
Appeal rights given. Government counsel objected to appeal rights.

 CONVENED:     10:00 A.M.      ADJOURNED:          10:44 A.M.    TIME:   0:44 HR.       CALENDARED       [ N/A ]
